ITEMID: 001-109200
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF KRAVCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security (Article 5-1-c - Bringing before competent legal authority)
JUDGES: Angelika Nußberger;Ann Power-Forde
TEXT: 4. The applicant was born in 1968. From November 1997 to June 2004 he held a post of customs inspector in Feodosiya.
5. On 13 October 2004 the applicant was arrested and placed in the Temporary Investigative Isolation Unit (“SIZO”) of Simferopol. Later on, he was moved to the Zaporizhzhya SIZO.
6. On 15 October 2004 the Feodosiya Town Court (“the Town Court”) remanded the applicant in custody in view of the pending criminal investigations against him. The court noted in particular that the applicant was charged with a serious crime for which he was liable to a penalty of over three years’ imprisonment, and that he was unemployed. The court held, without giving any further details, that there were grounds to believe that, if left at liberty, the applicant would seek to evade investigation and trial, and obstruct the establishment of the truth in his criminal case.
7. By resolutions of the Town Court and the Kyiv Court of Appeal of 8 December 2004, 8 February, 30 March, 8 July and 7 December 2005, the maximum period of the applicant’s detention was extended, respectively, to four months, six months, nine months, thirteen months, and fourteen months and twelve days, in view of the pending criminal investigations against him. The courts put forward similar reasons for the applicant’s continued detention as in the order of 15 October 2004, and held that there were no grounds for altering the preventive measure applied in the applicant’s respect. In the resolutions of 8 July and 7 December 2005 the courts also noted that the applicant had been studying the case file. By the latter resolution, he was given a time-limit, until 20 December 2005, to complete his study of the file.
8. On 25 December 2005, the applicant requested the Simferopol SIZO administration to be released, stating that there was no formal decision authorising his detention after 25 December 2005. On 27 December 2005 the request was refused on the ground that his continuing detention was governed by Article 156 of the Code of Criminal Procedure and that his criminal case had been referred to the court for trial on 23 December 2005.
9. On an unspecified date the Shevchenkivsky District Court of Zaporizhzhya (“the District Court”) received the case.
10. On 3 March 2006 the applicant lodged with that court a petition alleging, among other things, that his continuing detention was unlawful.
11. On 20 March 2006 the District Court rejected his petition and ordered him to remain in detention, stating that there were no grounds for changing the preventive measure. The court’s order, containing no further explanations or a time-limit for the applicant’s detention, was not subject to appeal.
12. On 25 October 2007 the District Court rejected another petition for his release by the applicant relying, in particular, on a letter written by prosecutors according to which there was intelligence gathered suggesting that the applicant prepared documents to leave the country. It also relied on information obtained during the hearings indicating that the applicant intended to change his citizenship. The court did not set a time-limit for the applicant’s detention. According to the applicant, the case file contained no documents or other evidence corroborating his intention to leave the country. As to the issue of citizenship, he stated that he had applied for renunciation of the Ukrainian citizenship.
13. In a judgment of 8 November 2007 the District Court convicted the applicant as charged and sentenced him to nine years and six months’ imprisonment with confiscation of all his property. It also stripped him of his service rank and limited his right to serve in law-enforcement agencies.
14. On 23 June 2008 the Zaporizhzhya Regional Court of Appeal (“the Court of Appeal”) changed the first-instance court’s judgment. While upholding the applicant’s conviction for abuse of office, organised crime, and forgery of official documents, the court discontinued the proceedings concerning the charges of bribery and remitted the case concerning the charges of tax evasion for additional investigation. It also reduced the applicant’s prison sentence to five years.
15. On 22 October 2009 the Supreme Court quashed the appellate court’s judgment and remitted the case for fresh appellate review.
16. On 19 April 2010 the Court of Appeal quashed the first-instance judgment and remitted the case to the District Court. It also ordered further detention of the applicant. According to the latter’s submissions, the case is pending before the District Court.
17. According to Article 89 of the Code of Criminal Procedure, when time limits are calculated, the day from which they start running are not taken into account. When a time limit is expressed in days, it ends at midnight of the last day.
18. Other materials pertinent to the issue of lawfulness of the applicant’s detention are summarised in the judgments in the cases of Nevmerzhitsky v. Ukraine (no. 54825/00, §§ 53-54, ECHR 2005II (extracts)) and Yeloyev v. Ukraine (no. 17283/02, § 35, 6 November 2008).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
VIOLATED_BULLETPOINTS: 5-1-c
